        Case 5:20-mj-00432-DUTY Document 6 Filed 08/25/20 Page 1 of 1 Page ID #:53


                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CRIMINAL MINUTES - GENERAL
 Case No.          5:20-mj-00432-DUTY-1                               Date     August 25, 2020

 Title             United States of America v. Donovan Pham Nguyen




 Present: The Honorable       SHASHI H. KEWALRAMANI, UNITED STATES MAGISTRATE
                              JUDGE


          Danalyn Castellanos                              None                            None
             Deputy Clerk                        Court Reporter / Recorder                Tape No.
            Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        NONE                                                 NONE



 Proceedings:               IN CHAMBERS



      Pursuant to the Court’s order dated August 25, 2020, the court appoints John
Aquilina, Panel Attorney to represent Donovan Pham Nguyen.




cc: fiscal, CJA,
aquilina@johnaquilina.com



                                                                        Initials of Deputy Clerk: DC




CR-11                                    CRIMINAL MINUTES - GENERAL                                Page 1 of 1
